 

Exhibit 10.60

 

[        ]

 

Engagement Letter

 

Dear [        ]

 

This letter will confirm our understanding concerning your service as a member
of the Board of Directors (the “Board”) of Shineco, Inc. (the “Company”). This
letter supersedes all prior written and oral discussion and agreements between
the parties hereto with respect to the subject matter hereof and contain the
sole and entire agreement between the parties hereto with respect to the subject
matter hereof.

 

1.          TERM. Your tenure on the Board began in [        ], when you
accepted our offer to serve on the Board and will continue until your
resignation or removal or until your successor is duly elected and qualified. We
expect that you will be a member of the Board for at least the period from
[        ] to the annual shareholders meeting in [        ] and that you will
notify the Company at least one month before resigning from the Board, subject
to compliance with the Company’s Director Resignation Policy.

 

2.          TITLE AND PRIMARY SERVICES. You have agreed to serve as a Director
of the Board, and [        ].

 

3.          COMPENSATION. In consideration of your services as a director of the
Company and your participation in each of the Board’s regular meetings and
additionally called special meetings and conference calls, the Company will pay
you a Board Fee of [        ] in cash per year starting from the first year
after the closing of the Initial Public Offering of the Company. You will also
attend Committee Meetings for which you will not receive additional fees.

 

4.          EXPENSES. The Company will pay or reimburse you for all authorized
and approved out-of-pocket expenses actually incurred in the course of your
performance of services pursuant to this letter in a manner consistent with the
Company’s policies with respect to reimbursement of such expenses for its Board
members generally. Such expenses shall be approved in advance.

 

5.          REGULATORY AND LEGAL COMPLIANCE. The Company does not anticipate
that you will perform any services for the Company which will require reporting,
registration, licensing or other compliance activities under any federal, state
or municipal laws and regulations relating to lobbying, contact with government
officials or similar matters. However, should any such regulatory compliance be
required, you shall be solely responsible for complying at your expense with
such regulatory requirements as may be applicable to you personally and the
Company shall be solely responsible for complying at its expense with such
regulatory requirements as may be applicable to the Company. You and the Company
shall each provide the other with such information as either may request in
order to prepare any reports or other documents required for any such regulatory
compliance.

 

 1 

 

 

6.          REPRESENTATIONS. You warrant and represent to the Company that (a)
you are not prohibited by any law or regulation or by the terms of any contract
or agreement from performing services for the Company as contemplated by this
letter, and (b) as of the date hereof, you are not aware of any situation that
would pose a conflict of interest with respect to your performance of services
for the Company as contemplated hereby. You agree to promptly inform the Company
of any situations that may pose a conflict of interest which may hereafter come
to your attention.

 

7.          CONFIDENTIALITY. During your tenure on the Board, you shall not
directly or indirectly use or disclose any Confidential Information (as defined
below) or Trade Secrets (as defined below) of the Company or the Company’s
affiliates except in the interest and for the benefit of the Company. After the
end, for whatever reason, of your tenure on the Board, you shall not directly or
indirectly use or disclose any Trade Secrets of the Company or the Company’s
affiliates. Similarly, you shall not directly or indirectly use or disclose any
Confidential Information following your tenure on the Board. For purposes
hereof, the term “Confidential Information” means all non-Trade Secrets or
proprietary information of the Company or the Company’s affiliates which has
value to the Company or the Company’s affiliates and which is not known to the
public or the Company’s competitors, generally. Confidential Information
includes but is not limited to: (i) inventions, product specifications,
information about products under development, research, development or business
plans, production know-how and processes, manufacturing techniques, equipment
design and layout, test results, financial information, customer lists,
information about orders and transactions with customers, sales and marketing
strategies and plans, pricing strategies, information relating to sources of
materials and production costs, product samples, technical information and
know-how, personnel information and all business records; (ii) information which
is marked or otherwise designated as confidential or proprietary by the Company;
and (iii) information received by the Company from others which the Company has
an obligation to treat as confidential. For purposes hereof, “Trade Secrets” has
the meaning set forth under applicable law.

 

8.          RETURN OF RECORDS. Upon the end, for whatever reason, of your tenure
on the Board or upon request by the Company at any time, you shall immediately
return to the Company all documents, records and materials belonging and/or
relating to the Company, and any copies of such materials and destroy any such
documents, records or materials maintained on you own computer equipment.

 

9.          INDEPENDENT CONTRACTOR. You are an independent contractor and not an
employee or agent of the Company. You shall be solely responsible for the
payment of any taxes or contributions applicable to your performance of services
under this letter. You acknowledge that you shall not participate in, or receive
any benefits provided by, any of the Company’s retirement, health, welfare or
other employee benefit plans or programs.

 

 2 

 

 

10.         ASSIGNABILITY. All services to be provided hereunder shall be
performed by you personally and you shall not assign, subcontract, delegate or
otherwise transfer this letter or the performance of services hereunder without
the prior written consent of the Company.

 

11.         GOVERNING LAW. This letter shall be governed by and construed in
accordance with the laws of Delaware without regard to the principles of choice
or conflicts of law thereof.

 

12.         SEVERABILITY. The invalidity, illegality or enforceability of any
provision of this letter shall not affect the other provisions hereof, which
shall remain in full force and effect.

 

If you are in agreement with the above, kindly so indicate by signing and dating
the enclosed copy of this letter in the space provided below and returning it to
the Company.

 

  Very truly yours,           Yuying Zhang   Chief Executive Officer

 

Acknowledged and agreed       as of the date indicated above.          
[                        ]   Director  

 



 3 

